113 F.3d 1246
97 CJ C.A.R. 846
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Federico PEREZ, Plaintiff-Appellant,v.BUREAU OF PRISONS, Joe Booker, D. Burnett, Mrs. Watterson;Jere Sutton, Dr., Defendants-Appellees.
No. 96-1349
United States Court of Appeals, Tenth Circuit.
May 30, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
Plaintiff Federico Perez appeals from the district court's dismissal of his claim that defendants violated his Eighth Amendment right against cruel and unusual punishment by denying him necessary medical care.  We have carefully reviewed the record in light of Mr. Perez' constitutional claim.  We agree with the district court that under the relevant standard for an Eighth Amendment violation, Mr. Perez has failed to state a claim.


4
We AFFIRM the judgment of the district court dismissing Mr. Perez' civil rights complaint substantially for the reasons given by the district court in its Order of Dismissal filed June 26, 1996.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3